Citation Nr: 0829411	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision that denied the 
reopening of the veteran's claim for service connection for 
PTSD issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

A hearing was scheduled at the RO in June 2004 and the 
veteran did not appear.  The veteran requested another 
hearing before the Board, which was scheduled in September 
2005, but the veteran did not appear.  The veteran did not 
demonstrate good cause for his failure to appear for the 
hearings and did not indicate a desire for another hearing, 
as such, the Board will continue with appellate review.

In March 2007, the Board reopened the veteran's claim for 
service connection and denied the claim on its merits.  The 
veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  A Joint Motion for 
Remand was filed and granted by the Court in May 2008.  By 
Court Order, the claim was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  In this 
case, the medical evidence of record shows that the veteran 
has a current diagnosis of PTSD.  

The veteran's personnel file indicates that the veteran 
served in the Republic of Vietnam (Vietnam) from October 1966 
to October 1967.  The veteran reports that he was a Combat 
Construction Engineer of the 11th Calvary, 919th Engineer 
Company.  He reported that he was involved in major combat 
operations at Binh Hoa, Binh Hang, Tay Ninh, Binh Duong, Qul 
Nhon, Chu Lai, An Khe, and Binh Dinh.  

The personnel file shows that the veteran's principal duty in 
Vietnam was Combat Engineer.  The veteran also was involved 
in VN Counteroffensive Phase II and received the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal with 60 Device, one overseas stripe and two 
overseas bars.  The records verify that the veteran was in 
the 919th Engineer Company, 11th Armored Calvary Regiment.  
The DA Form 20 indicates that the veteran was a light weapon 
infantryman, a combat engineer and a Sheridan tank driver.

The veteran submitted an Army Commendation Medal for 
"meritorious service in connection with military operations 
against a hostile force in the Republic of Vietnam."  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In accordance with the Court Order, the Board finds that a 
remand is necessary to determine if the veteran was engaged 
in combat, and if he wasn't engaged in combat with the enemy, 
whether his in-service stressors can be verified.  

Also, in January 2004, the veteran indicated that he received 
Social Security Administration (SSA) benefits.  As part of 
the Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration and to give that evidence appropriate 
consideration and weight.  See Murincsak v. Derwinski, 2 
Vet.App. 363, 372 (1992).  Therefore, the RO should attempt 
to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.	Please provide the veteran with 
appropriate VCAA notice, VA's duties 
thereunder, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claim of entitlement to service connection 
for PTSD, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) and 38 C.F.R. § 
3.159 (2007).  The notice should request 
specific details about his alleged 
stressors and address the five elements of 
a service connection claim as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.  

2.	The RO should attempt to obtain a 
complete copy of the veteran's personnel 
records for his periods of service in 
Vietnam, including from October 1966 to 
October 1967.

3.	Thereafter, the RO should also attempt 
to verify if the veteran engaged in combat 
and if he did not, attempt to verify the 
veteran's alleged in-service stressors.  
The RO should obtain unit records from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly 
USASCRUR), or other appropriate agency, 
pertaining to the veteran's service in 
Vietnam.  Unit records for the 919th 
Engineer Company, 11th Armored Calvary 
Regiment, should be obtained for the dates 
of service in Vietnam, in particular when 
the 919th  was based at, or on operations 
in, Chu Lai.  

4.	The RO should contact the SSA and 
request copies of any medical records used 
by that agency in making a determination 
on behalf of the veteran for SSA benefits 
purposes.  Any such records received 
should be associated with the veteran's 
claims folder.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims folder.

5.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue. An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

